DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          XAUN FLETCHER,
                             Appellant,

                                    v.

                    KAREN BROOKS FLETCHER,
                            Appellee.

                              No. 4D16-4039

                              [March 1, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Dale C. Cohen, Judge; L.T. Case No. FMCE 14-7385 (37).

  Eduardo J. Mejias of AAA Family Law, LLC, Altamonte Springs, for
appellant.

  Stuart N. House of Stuart N. House, P.A., Coral Springs, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, CONNER and FORST, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.